PER CURIAM.
Upon reading and filing the attached stipulation consenting to the dismissal without costs of the appeal of John McNeil Burns from the order signed, filed and entered by the Honorable Arthur F. Lederle, in the United States. District Court for the Eastern District of Michigan, Southern Division, on the 9th day of July, 1938, allowing to Lucking, Van Auken & Sprague the sum of $1,500 as compensation for services as attorneys for permanent trustee, and it appearing therefrom that it is agreed that the said appeal may be dismissed, now therefore, it is hereby ordered that .the said appeal of John McNeil Burns from the said order may be and the same is hereby dismissed without costs to any of the parties.